           Case 6:21-cv-00802-GTS-ATB Document 14 Filed 07/21/21 Page 1 of 1




July 21, 2021                                                                                 SYRACUSE
                                                                                              4615 North Street
                                                                                              Jamesville, NY 13078
Via PACER
                                                                                              p 315.492.3000
                                                                                              f 716.853.0265
Hon. Glenn T. Suddaby
                                                                                              kslnlaw.com
US District Court
Northern District of New York
James M. Hanley Federal Building & U.S. Courthouse
100 S. Clinton St.
Syracuse, NY 13261

        Re:     Devins v. Oneida County, et al.
                Civil Case No.: 6:21-CV-0802 (GTS/ATB)
                KSLN File No.: COO 31371

Your Honor:

Please accept this letter as a joint request from the parties to amend the briefing schedule that was
entered on July 20, 2021. Dkt. 13.        Specifically, the parties respectfully request the following
amended briefing schedule:

    •   Defendants’ response to the motion for TRO/PI due: August 13, 2021;1
    •   Plaintiff’s reply in further support of the motion for TRO/PI due: August 24, 2021;2
    •   Parties’ deadline to notify Court of intention to adduce evidence due: August 24, 2021;3
    •   Oral argument date: unchanged (August 27, 2021).

The parties have conferred via e-mail prior to the submission of this letter and are in agreement
regarding these proposed dates. Thank you in advance for your consideration of this matter.

Respectfully,

KENNEY SHELTON LIPTAK NOWAK LLP




David H. Walsh, Partner
DHWalsh@kslnlaw.com

DHW/dkc




1 A change from August 6, 2021, as currently scheduled. See dkt. 13.
2 A change from August 13, 2021, as currently scheduled. See dkt. 13.
3 A change from August 13, 2021, as currently scheduled. See dkt. 13.


        BUFFALO l ALBANY l CORNING l ERIE PA l NEW YORK l ROCHESTER l SYRACUSE l UTICA l WHITE PLAINS
